Citation Nr: 0430848	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  99-03 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left heel spur, 
claimed as secondary to a service connected right knee 
disability.

2.  Entitlement to service connection for osteoarthritis of 
the left knee, claimed as secondary to a service connected 
right knee disability.

3. Entitlement to service connection for degenerative joint 
disease in the lumbar spine, claimed as secondary to a 
service connected right knee disability.

4.  Entitlement to an increased rating for residuals, right 
knee meniscectomy, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to April 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO denied the veteran's 
claims for service connection for a left knee disorder, a 
left heel spur and back pain.  The RO continued the 10 
percent evaluation for right knee mensicectomy.  In a 
December 2003 rating decision the RO increased the evaluation 
for residuals of a right knee mensicectomy to 30 percent.  


REMAND

Although the RO sent the veteran a VCAA letter in November 
2001 the letter only addresses the issues of service 
connection.  The November 2001 VCAA letter does not inform 
the veteran of what evidence or information is needed to 
establish entitlement to an increased evaluation for 
residuals, right knee meniscectomy.  

In April 2004 the Board requested a medical opinion from the 
Veterans Health Administration (VHA) as to whether or not the 
veteran's left heel spur, osteoarthritis of the left knee, 
and/or degenerative joint disease in the lumbar spine were 
the result of the veteran's right knee disorder which 
resulted in multiple operative procedures.  The VHA opinion 
was issued in August 2004.  In September 2004 the Board sent 
a letter to the veteran's representative with a copy of the 
VHA opinion.  This September 2004 Board letter informed the 
veteran's representative that the veteran had the right to 
have this new evidence considered by the Agency of Original 
Jurisdiction in the first instance unless this right is 
waived.  In response to this letter the veteran indicated 
that he did not waive consideration of the new evidence by 
the AMC and that it was his understanding that this meant 
that he wanted the AMC to review and consider the new 
evidence.  The controlling regulations provide that a 
"Supplemental Statement of the Case will be furnished to the 
appellant" when additional relevant evidence is received 
"unless the additional evidence received duplicates evidence 
previously of record which was discussed in the Statement of 
the Case or Supplemental Statement of the Case."  38 C.F.R. § 
19.31(a) (2004).  Here, after the transfer of the claims file 
from the RO to the Board, the Board obtained a VHA opinion.  
Accordingly, because the VHA opinion is pertinent to the 
veteran's claim, a remand is required for the issuance of a 
Supplemental Statement of the Case (SSOC).  38 C.F.R. § 
19.9(a)(1) (2004).  

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

1.  Provide notice that informs the 
claimant of any information and evidence 
not of record (1) that is necessary to 
substantiate the claim for an increased 
evaluation for residuals, right knee 
meniscectomy, (2) that VA will seek to 
provide, and (3) that the claimant is 
expected to provide.  Request that the 
claimant provide any evidence in the 
claimant's possession that pertains to the 
claim for an increased evaluation for 
residuals, right knee meniscectomy.  

2.  Readjudicate the issues on appeal.  
If any benefit sought on appeal is not 
granted to the appellant's satisfaction, 
both the appellant and his representative 
should be provided a SSOC, that addresses 
all evidence obtained since the December 
2003 SSOC, including the August 2004 VHA 
opinion, and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

